internal_revenue_service national_office technical_advice_memorandum date third party contact none number release date index uil no case-mis no director of field operations - east natural_resources and construction lmsb nrc tam-171136-03 cc ita taxpayer's name taxpayer's address ---------------------------------- ------------------------------ ---------------------------------- ------------------------------ ---------------- ------- --------------------- taxpayer's identification no year involved date of conference legend taxpayer business e business f target target state b state c state d year year year date t date u date w date x g h ---------------------------------- ------ ------------ --------------------------------------------- -------------------------------------------- ------------- ------------ ---------- ------- ------- ------- -------------------------- ----------------------- --------------------- --------------------- ---- ---- tam-171136-03 dollar_figuremm dollar_figurepp dollar_figureqq issue s --------------- ------------- --------------- are stock issuance costs netted against stock proceeds or do stock issuance costs create a separate intangible asset if stock issuance costs are not netted against stock proceeds may a target_corporation deduct under sec_165 of the internal_revenue_code the target’s previously incurred stock issuance costs when the target is acquired in a statutory merger that qualifies as a tax-free reorganization under sec_368 conclusion s stock issuance costs are netted against stock proceeds because we have determined that the stock issuance costs should be netted against stock proceeds we need not reach the second issue facts taxpayer is a business e holding_company organized as a subchapter_c_corporation for federal_income_tax purposes and is an accrual basis taxpayer taxpayer’s subsidiaries provide various business f services target prior to date x target was a business e holding_company organized under the laws of state c in year target had raised additional capital by issuing shares of its common_stock to the public proceeds from the sale were to be used for general corporate purposes in connection with the issuance of the stock target incurred dollar_figuremm of issuance costs the stock issuance costs were reflected in the equity section of target 1’s financial statements and were not deducted on its income_tax return subsequently on date x target merged into taxpayer the facts state that the merger of target into taxpayer qualified as a reorganization under sec_368 under the agreement and plan of merger dated as of date t each outstanding share of the common_stock of target was converted into g shares of taxpayer target prior to date w target was a business e holding_company organized under the laws of state d in year target had raised additional capital by issuing shares of its tam-171136-03 common_stock to the public in connection with the issuance of its common_stock target incurred dollar_figurepp of stock issuance and regulatory costs subsequently on date w target merged into taxpayer under the agreement and plan of merger dated as of date u each outstanding share of the common_stock of target was to be converted into h shares of taxpayer common_stock each share of target class b preferred_stock was to be converted into one share of taxpayer class b preferred_stock the facts state that the merger qualified under sec_368 taxpayer’s claim taxpayer timely filed a consolidated_income_tax_return for year in year taxpayer filed a form 1120x amended u s_corporation income_tax return for year claiming increased deductions of dollar_figureqq equal to dollar_figuremm plus dollar_figurepp and claimed a refund the additional deductions were taken for transaction costs that no longer provide future benefit law and analysis established precedent holds that when a taxpayer sells its own stock the costs incident to the sale are netted against the proceeds of the sale and are never recoverable see 651_f2d_828 2d cir 74_f2d_163 10th cir 88_tc_1157 32_bta_39 acq in part 1935_1_cb_15 nonacq in part 1935_1_cb_35 acq 1954_1_cb_6 28_bta_480 8_bta_631 acq 1928_2_cb_3 aff’d 33_f2d_75 1st cir 3_bta_932 taxpayer argues that costs of stock issuance should no longer be netted against proceeds after 503_us_79 which held that certain expenditures incurred in a friendly takeover of the taxpayer should be capitalized indopco clarified that 403_us_345 did not mean that only expenditures that create or enhance separate and distinct assets are to be capitalized under sec_263 u s pincite emphasis in original some of the cases that form the established precedent rely upon the argument that the costs of stock issuance did not result in the acquisition of a capital_asset see eg pacific coast b t a pincite therefore taxpayer argues they are overturned by indopco however the rationale of these cases is not directed at whether the expenditure is ordinary or capital but whether the taxpayer has incurred a cost that could result in a loss see pacific coast b t a pincite the cases reason that the taxpayer receives less capital_investment because of the expenditures barbour coal f 2d pincite simmons b t a pincite emerson electric b t a pincite because the tam-171136-03 expenditures at issue simply reduced the amount of capital the taxpayer received for the sale of the stock there is no potential loss for the taxpayer pacific coast b t a pincite the cases that form the established precedent thus distinguish cases such as 43_f2d_298 10th cir where the expenditure at issue results in the acquisition of an asset and the asset could potentially be the basis for a loss see barbour coal f 2d pincite simmons b t a pincite for the same reason the cases explicitly distinguish cases such as 16_bta_409 acq in result c b involving organizational_expenses which would likewise result in an asset that could be the basis for a loss see van keuren b t a pincite pacific coast b t a pincite although indopco holds that the acquisition of an asset is not a prerequisite for capitalization indopco does not hold that all capitalized costs are recoverable as a result indopco does not change prior precedent that no loss is ever allowed for costs of a stock issuance taxpayer also argues that prior precedent is changed by the recent publication of sec_1_263_a_-5 of the income_tax regulations which requires that a taxpayer capitalize amounts paid to facilitate a stock issuance sec_1_263_a_-5 lists what expenditures must be capitalized as opposed to being currently deducted stock issuance costs are listed to assure they are not construed to be currently deductible taxpayer also cites notice_2004_18 2004_11_irb_605 which solicits comments on the possible treatment of capitalized costs including stock issuance costs in future regulations the notice however does not change past precedent in regard to their treatment caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
